 

Case 1:19-cv-05075-GBD-SLC Document 63 Filed 08/24/20 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
Xx

 

 

REBECCA ANGULO,
Plaintiff, 19 CIVIL 5075 (GBD)(SLC)
-against- JUDGMENT
36'4 STREET HOSPITALITY LLC, individually
d/b/a Taj I, and 36° STREET HOSPITALITY
LLC, individually d/b/a Suite 36,

Defendants.

 

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Decision and Order dated August 24, 2020, Magistrate Judge
Cave's Report is ADOPTED in its entirety. Final judgment is entered ordering Defendant 36th
Street Hospitality LLC to pay Plaintiff: (1) $498,047.55 in compensatory damages, (2) $100,000
in punitive damages, (3) prejudgment interest from May 9, 2016 to August 24, 2020 at a rate of
9% on $97,109.79 of awarded back pay, in the amount of $37,545.57, (4) post-judgment interest
pursuant to 28 U.S.C. § 1961(a), (5) $22,845 in attorneys’ fees, and (6) $780.66 in costs.
DATED: New York, New York

August 24, 2020

RUBY J. KRAJICK

 

So Ordered:

Clerk of Court

BY: KINA

Deputy Clerk N

AUG 2 4 2009

 
